Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 27, 2017                                                                                   Stephen J. Markman,
                                                                                                                Chief Justice

                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  152772                                                                                                 David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                          Kurtis T. Wilder
                                                                                                    Elizabeth T. Clement,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                   Justices
            Plaintiff-Appellee,
  v                                                                SC: 152772
                                                                   COA: 320927
                                                                   Oakland CC: 2010-233920-FH
  BARBARA AGRO,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the October 20, 2015
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          December 27, 2017
           s1218
                                                                              Clerk